THE THIRTEENTH COURT OF APPEALS

                                        13-15-00393-CV


                                       Anthony Freeman
                                               v.
                                       Louis Garcia, et al.


                                      On Appeal from the
                           36th District Court of Bee County, Texas
                              Trial Cause No. B-15-1014-CV-C


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

September 24, 2015